                                                                                   USDCSDNY                                     \
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
{ViEf\110 ENDORSE!)                                                                DOC#:
                                                                                   DATEF=I~LE=D~:-.:::;"3~-~\q~--~~0=--

                                   KOEHLER & ISAACS                        LLP
                                                ATTORNEYS AT LAW
RICHARD J KOEHLER
                                            61BROADWAY, 25TH FLOOR
                                                                                                     NEW JERSEY OFFICE
STEVEN ISAACS                                   NEW YORK, NY 10006
                                                                                                      20 Feny Street, Smte I
                                       Tel: (917) 551-1300 Fax: (917) 551-0030                            Newark, NJ 07105
                                                 www.koehler-isaacs.com                                  Tel: (862) 240-1900
JEANNETTE M. BALDASSARRE*
LIAM L. CASTRO •                                                                                        Fax. (973) 878-2488
A. JAMES BELL
RENA C DAWSON*                                                                                                OF COUNSEL
CYNTHIA DEVASIA*+
                                                                                                       RAYMONDJ AAB*
CORY GARCIA*
GABRIEL GREENBERG*                                                                                        MARK FONTE*+
TALIA L. HAYNES*                                                                                      HON DA YID FRIED*
DAYID KIRSCH*                                                                                        DALLIN M FUCHS*+
MERCEDES M. MALDONADO •                                                                                 JESSICA SALLES*
FELICIA PINTO*                                                    March 17, 2020                     BRIAN SCHWARTZ*+
ANDREW ROWE*                                                                                           BARRY WASHOR*
JULIES PEARLMAN SCHATZ*+
ANNM. SCHNEIDER*+
                                                                                                     • Admitted m New York
STEPHANIE A SWINTON*
PETER C. TROXLER*                                                                                    Federal and State Courts
HOWARD G WIEN*


                                                                                                  WRITER'S DIRECT DIAL
                                                                                                          (917) 551-1317



Via ECF
Honorable Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                              Re: United States v. Pedro Roias-Romero
                                  16 Cr 324 (ALC)

Dear Judge Carter, Jr.:

        I am the CJA Appointed Counsel for Mr. Rojas-Romero. The purpose of this letter is to
respectfully request an adjournment of our sentencing hearing that is scheduled for April 3rd at 11 a.m.

        As the Court is aware, we received authorization to retain the Consulting Group and Mr. Reynaldo
Cusicanqui to serve as the mitigation specialist for Mr. Rojas-Romero. To date, Mr. Cusicanqui and his
team continue to gather and translate documents received from family and friends as well as scheduling
meetings to further develpp other relevant mitigation material. We continue to believe that this material
will assist the Court in formulating a sentence that is sufficient, but not greater than necessary to comply
with the purpose of sentence set forth in 18 U.S.C. § 3553(a).

        Additionally, in light of the current COVID-19 virus crisis and the recent BOP visitation policy,
access to Ms. Rivas is expected to remain restricted and therefore request a 90-day adjournment of Mr.
Rojas-Romero's upcoming sentencing hearing. We of course believe that Mr. Rojas-Romero's interests are
best served ifwe have the additional time to allow Mr. Cusicanqui and his team to complete the mitigation
report and thereafter counsel submission.
        Know also that I consulted with AUSA Jacqueline Kelly in advance of this request and
she advised that the government has no objection to the adjournment. Should the Court grant
this request, counsel is requesting that the hearing be adjourned to the week of June 29 th .

        Thank you in advance for any and all consideration of this request. We will await further
instructions from the Court on this matter.


                                                    Respectfully,
